Citation Nr: 0609897	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 21, 1997 for 
the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from February 1951 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an effective date prior to July 21, 
1997 for the grant of service connection for schizophrenia. 

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  There is no document in the claims file earlier than a 
July 21, 1997 statement from the veteran which can be 
construed as a claim for VA benefits as a result of his 
psychiatric condition.

3.  The July 21, 1997 statement was received more than one 
year following the veteran's discharge.


CONCLUSION OF LAW

An effective date for the grant of service connection for 
schizophrenia earlier than July 21, 1997, the date of receipt 
of the veteran's claim by VA, may not be assigned.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.400 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, relevant 
corresponding records.  

As this appeal concerns a claim for an effective date prior 
to July 21, 1997 and not the current level of disability, a 
contemporaneous examination is not "necessary" under 38 
U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued subsequent 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Legal Criteria and Analysis

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v.  
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

In this case, VA has accepted a statement from the veteran 
received on July 21, 1997 and requesting service connection 
for a nervous condition as the earliest claim for benefits.  
The veteran contends that he filed an earlier claim on May 
27, 1994 and this should be the effective date of his award 
of service connection.  He submitted a copy of a letter from 
a local veterans service office in Tyler, Texas, to The 
American Legion, stamped received on this date, consisting of 
a checklist of documents submitted to VA in response to a 
letter dated May 11, 1994.  A letter matching this date is in 
the claims file addressed from VA to the veteran.  This 
letter notifies the veteran that as a result of his felony 
conviction, his pension payments were being terminated, but 
he could file for an apportionment on behalf of any 
dependents.  As such, the letter dated May 27, 1994, which 
was not even submitted to VA but to his representative, is 
merely a response to a request for information regarding 
possible apportionment of the veteran's benefits, and does 
not refer in any way to a claim for psychiatric benefits.  

Similarly, another letter submitted by the veteran as 
evidence of an earlier claim, also from the local veterans 
service office to The American Legion and stamped July 22, 
1993, is not evidence of an earlier claim.  In this case, the 
letter transmits a report of Pension Eligibility Verification 
and does not refer to any psychiatric disorder.  

The veteran has also explained that he met with a service 
representative in 1991 and filed a claim for schizophrenia, 
but shortly thereafter he had a breakdown and never met with 
this individual again.  Even assuming this as true, there is 
no record of any such claim having been filed in 1991.  The 
Board notes that the veteran was sentenced and convicted in 
1991, and he has claimed that as a result of his being in 
jail he was unable to contact VA.  However, there is abundant 
correspondence from the veteran in the claims file, 
apparently sent during his incarceration, none of it 
referencing any claim for benefits as a result of his 
psychiatric condition.

The Board has reviewed the evidence in the claims file but 
can find no communication earlier than the statement received 
July 21, 1997, referencing any intention of filing a claim or 
any entitlement to a benefit relating to the veteran's 
psychiatric disorder.  This was received more than one year 
following his release from active service.  38 C.F.R. 
§ 3.400(b)(2).  The preponderance of the evidence is against 
the claim for an earlier effective date, and because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002);  See also 
38 C.F.R. § 3.102 (2005).


ORDER

An effective date earlier than July 21, 1997 for the grant of 
service connection for schizophrenia is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


